PER CURIAM.
The majority of the court are of the opinion that this ease cannot be distinguished in principle from the ease of Isner v. U. S. (C. C. A.) 8 F.(2d) 487, and that consequently the portions of the charge complained of constituted reversible error. The principles of law involved were clearly set forth in the opinion of Judge Webb, speaking for this court, in the Isner Case. That decision has never been overruled, and must be followed as the law applicable in such eases. The judgment of the District Court will accordingly be reversed, and the case will be remanded for a new trial.
Reversed.
McCLINTIC, District Judge, dissents.